Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki et al. (4,122,417), hereinafter called TAKASAKI.
Regarding claims 1 and 26, TAKASAKI (Fig. 3) discloses a circuit comprising: an amplifier (12) which receives a reference bias through a first input terminal (5), generates an amplified output voltage and outputs the amplified output voltage through an output terminal, and receives an output voltage generated on the basis of the amplified output voltage through a second input terminal (-); an impedance (9) including a resistance component (r2/r3) connected between the output terminal of the amplifier and the second input terminal: and an impedance (10) including a capacitor (C1) connected to the resistance component.
Regarding claim 27, wherein a first terminal of the resistance component (r2/r3) is connected to the output terminal of the amplifier and a second terminal of the resistance component is connected to the second input terminal (-) of the amplifier.
Regarding claim 28, wherein the capacitor (C1) is connected to the second terminal of the resistance component (r2/r3) and the second input terminal ((-) of the amplifier.

Claim(s) 1, 2, 3 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (20130106516).
Regarding claims 1 and 26, Lin (Fig. 4) discloses a circuit comprising: an amplifier (401) which receives a reference bias through a first input terminal (Vref), generates an amplified output voltage and outputs the amplified output voltage through an output terminal, and receives an output voltage generated on the basis of the amplified output voltage through a second input terminal (-); a resistance component (403) connected between the output terminal of the amplifier and the second input terminal (-): and a capacitor (Cs) connected to the resistance component.
Regarding claim 2, wherein the resistance component includes a transistor (403), and a first terminal (source) of the transistor is connected to the output terminal, a second terminal (drain) of the transistor is connected to the second input terminal (-) and the capacitor, and a gate of the transistor connected to an off-voltage (Vmon).  
Regarding claim 3, wherein the transistor (403) includes an n-type metal oxide semiconductor (NMOS) transistor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 4, wherein desired type of transistor used is considered a matter of design engineering. Note, Lin utilizes transistor (403), which is an n-type transistor.
Regarding claim 5, Lin discloses claimed invention except the resistance component includes a pseudo resistor. However, pseudo resistor is well known and widely used in the art and utilizing such as resistor would have been obvious to a person having ordinary in the art.

Allowable Subject Matter
Claims 7-17 are allowed.
Claims 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, wherein the pseudo resistor includes a first transistor and a second transistor, a first terminal of the first transistor is connected to the output terminal, and a second terminal and a gate of the first transistor are connected to a common terminal, and a first terminal of the second transistor is connected to the second input terminal and the capacitor, and a second terminal and a gate of the second transistor are connected to the common terminal.  
The following is an examiner’s statement of reasons for allowance:
Regarding claims 7-17, among others, no prior art found having first and second capacitor, first and second resistance components having the connections as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843